                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




 UNITED STATES OF AMERICA,
                                                  CR 02–52–GF–DLC
                      Plaintiff,

        vs.                                        ORDER

 VICTOR CHARLES FOURSTAR,

                      Defendant.

      Before the Court are Defendant Victor Charles Fourstar’s pro se motions for

recusal and substitution of counsel. (Doc. 256.) The Court denies the motions.

The standard for recusal is not met, and Magistrate Judge John T. Johnston has

appointed new CJA counsel, rendering Fourstar’s request for substitution of

counsel moot.

      Fourstar moves the undersigned to recuse himself from this case, as well as

United States Magistrate Judge Timothy J. Cavan, on the grounds of impermissible

bias or prejudice. A judge must recuse due to “personal bias or prejudice

concerning a party,” 28 U.S.C. § 455(b)(1), when “a reasonable person with

knowledge of all the facts would conclude that the judge’s impartiality might

reasonably be questioned,” Herrington v. Cty. of Sonoma, 834 F.2d 1488, 1502

                                        -1-
(9th Cir. 1987) (quoting United States v. Nelson, 718 F.2d 315, 321 (9th Cir.

1983)).

      Here, Fourstar cites the Court’s prior revocations of supervised release and

Fourstar’s pending civil complaints as proof of bias or prejudice. However,

dealing with such matters is routine in the federal district courts, and the various

criminal and civil matters involving Fourstar do not, standing alone, suggest bias

or prejudice. See United States v. Holland, 519 F.3d 909, 913–14 (9th Cir. 2008)

(noting that the basis for recusal generally must be “something other than rulings,

opinions formed or statements made by the judge during the course of trial.”);

Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984) (“A judge’s previous

adverse ruling alone is not sufficient bias.”) A reasonable person would not expect

the undersigned to harbor personal bias or prejudice against Fourstar.

      Moreover, this is not Fourstar’s first motion to recuse the undersigned, and

Fourstar presents no new factual or legal circumstances aside from the legal

determinations made by the undersigned in the prior revocations of Fourstar’s

supervised release. (See Doc. 181.) Prior to revocation of Fourstar’s sentence on

June 1, 2017, the Court denied Fourstar’s first motion to recuse the undersigned.

(Doc. 184 at 1–4.) Now, as then, Fourstar relies on nothing more than the Court’s

performance of its judicial duties, which is an inadequate basis for recusal. See


                                          -2-
Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone almost

never constitute a valid basis for a bias or partiality motion.”).

        Fourstar also moves for substitution of counsel, claiming that there has been

“a complete breakdown in attorney-client communications” between him and CJA

counsel Dwight Schulte. Because Magistrate Judge Johnston appointed new CJA

counsel Paul Gallardo on October 2, 2018, Fourstar’s motion will be denied as

moot.

        IT IS ORDERED that the motion (Doc. 256) is DENIED.

        DATED this 15th day of October, 2018.




                                          -3-
-4-
